    Case: 1:19-cv-04120 Document #: 53 Filed: 09/30/20 Page 1 of 3 PageID #:1068




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

BETH ANN HICKEY,                    )
                                    )
                Plaintiff,          )
                                    )
           v.                       )                        Case No. 19 cv 4120
                                    )
CITY OF CHICAGO BOARD OF EDUCATION, )
                                    )
                Defendant.          )

     PLAINTIFF’S RESPONSE TO DEFENDANT CITY OF CHICAGO BOARD OF
             EDUCATION’S MOTION FOR SUMMARY JUDGMENT

       NOW COMES, the Plaintiff, Beth Ann Hickey, by and through her attorneys, Anthony J.

Peraica and Jennifer M. Hill of Anthony J. Peraica & Associates, Ltd., responds to Defendant

City of Chicago Board of Education’s Motion for Summary Judgment and states as follows:

       1. Beth Ann Hickey has worked for various schools since 1993 in positions of office

support. She started as a school clerk at Orozco Elementary school, a Chicago Public School, but

resigned due to racial harassment by the principal. She then transferred to St. Daniel the Prophet

as a school clerk until 1998. Thereafter she became a School Clerk Assistant at John C. Dore

Elementary, a Chicago Public School, from 1998 until 2007 and then was promoted to School

Clerk I, from 2007 until 2013. In July 2013, Ms. Hickey was laid off by CPS allegedly for

budgetary reasons.

       2. Ms. Hickey secured a School Clerk Assistant position at Kelly High School in 2014,

where she was employed until being subsequently laid off, for a second time, on August 22,

2017. Ms. Hickey attempted to secure employment with the Chicago Public School system but

was turned down for every position for which she applied.

                                                 1
    Case: 1:19-cv-04120 Document #: 53 Filed: 09/30/20 Page 2 of 3 PageID #:1069




       3. Plaintiff filed an IDHR/EEOC claim alleging discrimination based upon race,

national origin and age. Docket No. 10-1. A right to sue letter was issued. Docket No. 10-1.

       4. Plaintiff filed this lawsuit against the Defendant alleging age discrimination under the

ADEA and reverse-race discrimination under Title VII of the Civil Rights Act for her

termination and for failure to (re-)hire.

       5. Contrary to Defendant’s assertions, there are issues of material fact present that

preclude summary judgment, including whether a rational jury could find age discrimination in

Plaintiff’s layoff and failure to re-hire at Kelly, Defendant’s inclination to discriminate against

Caucasians and “fishy” reasons for not re-hiring Ms. Hickey.

       6. For the reasons more fully set forth in Plaintiff’s Memorandum of Law In Opposition

to Summary Judgment, Plaintiff requests that this Court deny Defendant’s Motion for Summary

Judgment.

       WHEREFORE, Plaintiff, Beth Ann Hickey, requests that this Honorable Court deny

Defendant’s Motion for Summary Judgment and set this matter for trial.

                                                       Respectfully Submitted,

                                                       Beth Ann Hickey

                                                       s/ Anthony J. Peraica

                                                       s/ Jennifer M. Hill

Anthony J. Peraica, #6186661
Jennifer M. Hill, #6284880
Anthony J. Peraica & Associates, Ltd.
5130 S. Archer Avenue
Chicago, IL 60632
(773) 735-1700
support@peraica.com




                                                  2
   Case: 1:19-cv-04120 Document #: 53 Filed: 09/30/20 Page 3 of 3 PageID #:1070




                                     Certificate of Service

        The undersigned, an attorney, hereby certifies that on September 30, 2020, a copy of the
foregoing was served by CM/ECF, the Court’s electronic filing system, upon the party(ies) of
record.

                                                    s/ Anthony J. Peraica




                                                3
